Plaintiff in error was convicted in the county court of Comanche county on a charge of having possession of intoxicating liquors, to wit, beer, and his punishment fixed by the court at a fine of $150 and confinement in the county jail for a period of 60 days.
The appeal in this case was filed in this court on the 31st day of January, 1928. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.